DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 12 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a locking block" in line 2.  It is unclear if this recitation is referring to the originally claimed locking block, or a new, second locking block.
Claim 11 recites the limitation "a locking block" in line 2.  It is unclear if this recitation is referring to the originally claimed locking block, or a new, second locking block.
Claim 12 recites the limitation "a locking block" in line 2.  It is unclear if this recitation is referring to the originally claimed locking block, or a new, second locking block.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,930,917 to Tamezane et al.
Tamezane et al. disclose a security locking system (10), comprising: a cylinder (22, 42) provided with a set of pistons (66, 68) that are configured to be positioned by elastic means (72) on an impression formed in an edge (58, 60) of a control key (12) perpendicularly to a direction in which the key is introduced into the cylinder, the set of pistons being configured to take up two positions; a first one (figures 5A-5B) of the two positions being a position retracted into the cylinder when the key is introduced into a latter and a second one (figures 4A-4B) of the two positions being an extended position when the key is withdrawn therefrom, wherein the cylinder is made up of a locking block (22, 42) of a parallelepiped shape that is configured to be received in a receiving block (14), wherein the receiving block comprises an inlet face provided with an orifice of a same shape and dimensions as cross section of the locking block (as shown in figures 
	Tamezane et al. also disclose the locking block comprises means for maintaining (108) that are able to block it in the receiving block when the pistons are in the retracted position, such that the pistons move to the outer position during the extraction of the key from the locking block (figures 1A, 2B, 3A, 4A and 5B), as in claim 2, wherein the means for maintaining comprises a blade spring (110 and 112) whose one end is fixed on the receiving block and the other end comprises a hook (108) adapted to cooperate with a notch (102) of the locking block to maintain the latter with the receiving block, as in claim 6, and the key is provided with means adapted, by a slight rotation, to release the locking block from the means for maintaining (column 12, line 44-56), as in claim 7, as well as the key is provided with a pin (peaks adjacent to notches PE1 to PE5) adapted, during said slight rotation, to push the hook (column 6, lines 58-64; column 8, lines 53-62) so as to release the locking block, as in claim 8.  
	Tamezane et al. further disclose the receiving block is of parallelepiped shape that is configured to receive the locking block (figures 1A, 2, and 4A), as in claim 3, and the locking block comprises a guide and a control block (16) comprising an inlet duct (18) of the key of which at least one of the side walls is of a complementary shape at least one of lateral flanks of the key (figures 6 and 7), as in claim 4,  wherein a length of the intake duct is at least equal to half the height of the at least one of the lateral flanks (as best shown in figures 1A and 2), as in claim 5.  
	Tamezane et al. additionally disclose the locking means are constituted by the locking block itself (figure 1A), as in claim 10, as well as at least one of a plurality of lateral faces of the locking block has a specific shape profile, and an inner face of the receiving block has a profile 

	Tamezane et al. also disclose a method, comprising: providing a security locking system (10), the security locking system comprising: a cylinder (22) provided with a set of pistons (66) that are configured to be positioned by elastic means (72) on an impression formed in an edge (58, 60) of a control key (12) perpendicularly to a direction in which the key is introduced into the cylinder, the set of pistons being configured to take up two positions: a first one (figures 5A-5B) of the two positions being a position retracted into the cylinder when the key is introduced into a latter and a second one (figures 4A-4B) of the two positions being an extended position when the key is withdrawn therefrom, wherein the cylinder is made up of a locking block (22) of a shape that is configured to be received in a receiving block (14), wherein the receiving block comprises an inlet face provided with an orifice of a same shape and dimensions as cross section of the locking block (as shown in figures 1A and 4A); and locking means (92) which are activated when the locking block is introduced into the receiving block, as in claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamezane et al., as applied above, in view of U.S. Patent Number 6,314,775 to Schwab.
Tamezane et al. disclose the invention substantially as claimed.  However, Tamezane et al. do not disclose the structure of the head of the key.  Schwab teaches of a flat key having a grip element (2) and a key bit (3), the grip element (2) including a casing (4) and the key bit (3) being arranged in a manner enabling it to be moved into and out of the grip element casing (4) and to be fixed in its respective extreme position.  All of the component parts are known in Tamezane et al. and Schwab.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a key head that receives a key shank in a slidable condition as taught by Schwab with the key shank of Tamezane et al., since the head of a key is in no way dependent on the locking assembly, and the key head with a slidable key shank could be used in combination with the locking system to achieve the predictable results of a key taking up relatively little space and when being carried, in a jacket or trouser pocket, there is less risk of injury than is the case with flat keys having a key bit that is rigidly fixed on the grip element.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamezane et al., as applied above.
Tamezane et al. discloses the invention substantially as claimed.  However, Tamezane et al. does not disclose the use of the locking system.  It is common knowledge in the prior art to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the current amendment, a new rejection with Tamezane et al. was established that better meets the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to rectilinear locking assemblies:
U.S. Patent Number 8,820,127 to Avganim; U.S. Patent Number 7,930,916 to Tamezane et al.;  U.S. Patent Number 2,772,558 to Gardner et al.; U.S. Patent Number 1,390,222 to Wise.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 9, 2022